DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment and Response to Final Office Action, filed July 26, 2022 (“Reply”).  Applicant has amended Claims 1, 2, 8, 9, 15, and 16; has canceled Claims 3, 10, and 17; and has added Claim 22.  As amended, Claims 1, 2, 4-9, 11-16, 18, 19, 21, and 22 are presented for examination.
In Office action mailed May 27, 2022 (“Office Action”):
Claims 1, 2, 4-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2020/0084088 A1 “Zhu”) in view of de Kleer et al. (US 2010/0011255 A1 “de Kleer”).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu and de Kleer in view of Bush et al. (US 2022/0109612 A1 “Bush”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 9-15) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2020/0084088 A1 “Zhu”) in view of de Kleer et al. (US 2010/0011255 A1 “de Kleer”) in view of Shashank (US 2017/0033974 A1).
In regards to Claim 1, Zhu teaches a system (generally shown in Fig. 1, as introduced in [0024] and further detailed in Fig. 7, as introduced in [0071]) comprising:
at least one processor (Processor 704, as described in [0071]); and
at least one memory storing computer-executable instructions (Memory 706, as described in [0072]), that when executed by the at least one processor, cause the at least one processor to:
determine first telemetry data associated with a group of cable modem devices, wherein the group of cable modem devices is associated with a cable network including one or more devices located downstream from a first network node device (network address information, as described in [0058]; with further reference to Communication Interface 718 including cable modems, as described in [0079] and Node Cluster 500 of Fig. 6 including communication between Host 520 and Host 530, as described in [0054]);
determine first streaming trap data indicative of the group of cable modem devices being disconnected from the cable network (trap-based detection mechanism process of Fig. 3 including determination of network failure events at Operation 320, as described in [0034-0037]; with further reference to trap notification, as described in [0049,0050]), wherein the first telemetry data and the first streaming trap data are received from a cable modem termination system that communicates with the group of cable modem devices via the first network node device (Node Cluster 100 of Fig. 1 including Network Device 110 and Nodes 120, 130, and 140, as described in [0025]);
generate first performance data associated with the first network node device (determine amount of traffic for the target node at Operation 460 of Fig. 4, as described in [0044]); and
determine, based on a comparison between the first performance data and an event criterion, an occurrence of an event associated with the first network node device (evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).
	However, Zhu does not explicitly demonstrate:
determine, based on the first telemetry data and first streaming trap data indicating the group of cable modem devices is disconnected from the cable network, a full poll of the one or more devices included within the cable network downstream from the first network node device, the full poll comprising:
identify a first network tap upstream from a first cable modem device of the group of cable modem devices;
determine second data associated with the first network tap;
identify any remaining network taps in the cable network; and
determine, subsequent to identifying the remaining network taps, third data associated with the remaining network taps and any cable modem devices located downstream from the remaining network taps.
In a similar field of invention, Shashank teaches a method and system for fault isolation and recovery (Abstract).  Shashank further discloses:
determine, based on the first telemetry data and first streaming trap data indicating the group of cable modem devices is disconnected from the cable network, a full poll of the one or more devices included within the cable network downstream from the first network node device (process of Figs. 3 and 4, as introduced in [0032]), the full poll comprising:
identify a first network tap upstream from a first cable modem device of the group of cable modem devices (create fault domain graph at 304, as described in [0034]);
determine second data associated with the first network tap (receive status of entity in fault domain graph at 424, as described in [0036]);
identify any remaining network taps in the cable network (receive neighbor list for entity with down status at 308, as described in [0035]); and
determine, subsequent to identifying the remaining network taps, third data associated with the remaining network taps and any cable modem devices located downstream from the remaining network taps (request neighbor list of entities in fault domain graph whose status is down and does not already have neighbor list at 428, as described in [0037]).
	Both Zhu and Shashank teach similar techniques for detecting unresponsive network devices.  Shashank further discloses a known technique for performing a full poll of network devices associated with a unresponsive device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network detection technique of Zhu to include the full polling technique of Shashank in order to effectively determine the root cause of the network problem (as Shashank suggest in [0003,0004]).
	However, Zhu does not describe the technique in sufficient detail as to demonstrate the event being an intermittent event and determine, based on a machine learning model and the occurrence of the intermittent event, a value indicative of a probability of a future occurrence of a sustained event.
In a similar field of invention, de Kleer teaches a method and system for estimation of production resource failure probabilities (Abstract).  de Kleer further discloses the event being an intermittent event (detection of intermittent faults, as described in [0037]) and determine, based on a machine learning model and the occurrence of the intermittent event, a value indicative of a probability of a future occurrence of a sustained event (machine learning model demonstrated by Diagnosis Engine 40 maintaining a Belief Model 42 including Fault Probabilities 45, as described in [0036]; with further reference to the step 708 of Fig. 8 including estimate and store fault probabilities for resources according to counter values, as described in [0068,0087]).
	Both Zhu and de Kleer teach similar techniques for detecting events within a network based on performance data.  de Kleer further discloses a known technique for determining a probability of a future occurrence of a sustained event based on the occurrence of an intermittent event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the event detection technique of Zhu to include the probability determination technique of de Kleer in order to reduce the cost of the fault detection system by relying on a limited number of sensor readings (as de Kleer suggest in [0002]).
In regards to Claim 2, the combination of Zhu, Shashank, and de Kleer teaches the system of claim 1, wherein the computer-executable instructions further cause the at least one processor to:
determine second performance data associated with a second network node device (Zhu: determine amount of traffic for the target node at Operation 460 of Fig. 4, as described in [0044]); and
determine, based on a comparison between the second performance data and the event criterion, an occurrence of an event associated with the second network node device. (Zhu: evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).
In regards to Claim 4, the combination of Zhu, Shashank, and de Kleer teaches the system of claim 1, wherein the event criterion comprises one or more control thresholds, one or more probability thresholds, and one or more historical data (Zhu: determination of an amount of data received falling below a threshold, with particular reference to traffic statistics, as described in [0042,0044,0046]).
In regards to Claim 5, the combination of Zhu, Shashank, and de Kleer teaches the system of claim 1, wherein the computer-executable instructions further cause the at least one processor to:
determine that the value deviates from a probability threshold (Zhu: determination of an amount of data received falling below a threshold, with particular reference to traffic statistics, as described in [0042,0044,0046]); and
wherein determining that the occurrence of the sustained event is based on that the value deviates from the probability threshold (Zhu: evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]; de Keller: step 708 of Fig. 8 including estimate and store fault probabilities for resources according to counter values, as described in [0068,0087]).
	Both Zhu and de Kleer teach similar techniques for detecting events within a network based on performance data.  de Kleer further discloses a known technique for determining a probability of a future occurrence of a sustained event based on the occurrence of an intermittent event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the event detection technique of Zhu to include the probability determination technique of de Kleer in order to reduce the cost of the fault detection system by relying on a limited number of sensor readings (as de Kleer suggest in [0002]).
In regards to Claim 6, the combination of Zhu, Shashank, and de Kleer teaches the system of claim 1, wherein the computer-executable instructions further cause the at least one processor to:
determine, based on the first performance data, a pattern associated with the first network node device (Zhu: transmission of heartbeat message and waiting a time interval to receive a response back, as described in [0042]),
wherein determining the occurrence of the intermittent event or the sustained event is based on the pattern (Zhu: evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]; de Keller: count values for each resource contributing to persistent or intermittent faults, as described in [0037]).
	Both Zhu and de Kleer teach similar techniques for detecting events within a network based on performance data.  de Kleer further discloses a known technique for determining a probability of a future occurrence of a sustained event based on the occurrence of an intermittent event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the event detection technique of Zhu to include the probability determination technique of de Kleer in order to reduce the cost of the fault detection system by relying on a limited number of sensor readings (as de Kleer suggest in [0002]).
In regards to Claim 7, the combination of Zhu, Shashank, and de Kleer teaches the system of claim 1, further comprising allocating one or more resources to locations associated with the first network node device (Zhu: dynamically assigned network resources, as described in [0060]).

In regards to Claim 8, Zhu teaches a method (generally shown in Figs. 3 and 4, as introduced in [0033,0040]) comprising:
determining, by one or more processors, first telemetry data associated with a group of network node devices, wherein the group of cable modem devices is associated with a cable network including one or more devices located downstream from a first network node device (network address information, as described in [0058]; with further reference to Communication Interface 718 including cable modems, as described in [0079] and Node Cluster 500 of Fig. 6 including communication between Host 520 and Host 530, as described in [0054]);
determining, first streaming trap data indicative of the group of cable modem devices being disconnected from the cable network (trap-based detection mechanism process of Fig. 3 including determination of network failure events at Operation 320, as described in [0034-0037]; with further reference to trap notification, as described in [0049,0050]), wherein the first telemetry data and the first streaming trap data are received from a cable modem termination system that communicates with the group of cable modem devices via the first network node device (Node Cluster 100 of Fig. 1 including Network Device 110 and Nodes 120, 130, and 140, as described in [0025]);
generating first performance data associated with the first network node device ((determine amount of traffic for the target node at Operation 460 of Fig. 4, as described in [0044]); and
determining, based on a comparison between the first performance data and an event criterion, an occurrence of an event associated with the first network node device (evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).
However, Zhu does not explicitly demonstrate:
determining, based on the first telemetry data and first streaming trap data indicating the group of cable modem devices is disconnected from the cable network, a full poll of the one or more devices included within the cable network downstream from the first network node device, the full poll comprising:
identifying a first network tap upstream from a first cable modem device of the group of cable modem devices;
determining second data associated with the first network tap;
identifying any remaining network taps in the cable network; and
determining, subsequent to identifying the remaining network taps, third data associated with the remaining network taps and any cable modem devices located downstream from the remaining network taps.
In a similar field of invention, Shashank teaches a method and system for fault isolation and recovery (Abstract).  Shashank further discloses:
determining, based on the first telemetry data and first streaming trap data indicating the group of cable modem devices is disconnected from the cable network, a full poll of the one or more devices included within the cable network downstream from the first network node device (process of Figs. 3 and 4, as introduced in [0032]), the full poll comprising:
identifying a first network tap upstream from a first cable modem device of the group of cable modem devices (create fault domain graph at 304, as described in [0034]);
determining second data associated with the first network tap (receive status of entity in fault domain graph at 424, as described in [0036]);
identifying any remaining network taps in the cable network (receive neighbor list for entity with down status at 308, as described in [0035]); and
determining, subsequent to identifying the remaining network taps, third data associated with the remaining network taps and any cable modem devices located downstream from the remaining network taps (request neighbor list of entities in fault domain graph whose status is down and does not already have neighbor list at 428, as described in [0037]).
	Both Zhu and Shashank teach similar techniques for detecting unresponsive network devices.  Shashank further discloses a known technique for performing a full poll of network devices associated with a unresponsive device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network detection technique of Zhu to include the full polling technique of Shashank in order to effectively determine the root cause of the network problem (as Shashank suggest in [0003,0004]).
However, Zhu does not describe the technique in sufficient detail as to demonstrate the event being an intermittent event and determine, based on a machine learning model and the occurrence of the intermittent event, a value indicative of a probability of a future occurrence of a sustained event.
In a similar field of invention, de Kleer teaches a method and system for estimation of production resource failure probabilities (Abstract).  de Kleer further discloses the event being an intermittent event (detection of intermittent faults, as described in [0037]) and determine, based on a machine learning model and the occurrence of the intermittent event, a value indicative of a probability of a future occurrence of a sustained event (machine learning model demonstrated by Diagnosis Engine 40 maintaining a Belief Model 42 including Fault Probabilities 45, as described in [0036]; with further reference to the step 708 of Fig. 8 including estimate and store fault probabilities for resources according to counter values, as described in [0068,0087]).
	Both Zhu and de Kleer teach similar techniques for detecting events within a network based on performance data.  de Kleer further discloses a known technique for determining a probability of a future occurrence of a sustained event based on the occurrence of an intermittent event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the event detection technique of Zhu to include the probability determination technique of de Kleer in order to reduce the cost of the fault detection system by relying on a limited number of sensor readings (as de Kleer suggest in [0002]).
In regards to Claim 9, the combination of Zhu, Shashank, and de Kleer teaches the method of claim 8, further comprising:
determining second performance data associated with the second network node device (Zhu: determine amount of traffic for the target node at Operation 460 of Fig. 4, as described in [0044]); and
determining, based on a comparison between the second performance data and the event criterion, an occurrence of an event associated with the second network node device (Zhu: evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).
In regards to Claim 11, the combination of Zhu, Shashank, and de Kleer teaches the method of claim 8, wherein the event criterion comprises one or more control thresholds, one or more probability thresholds, and one or more historical data (Zhu: determination of an amount of data received falling below a threshold, with particular reference to traffic statistics, as described in [0042,0044,0046]).
In regards to Claim 12, the combination of Zhu, Shashank, and de Kleer teaches the method of claim 8, further comprising:
determining that the value deviates from a probability threshold (Zhu: determination of an amount of data received falling below a threshold, with particular reference to traffic statistics, as described in [0042,0044,0046]); and
wherein determining that the occurrence of the sustained event is based on that the value deviates from the probability threshold (Zhu: evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]; de Keller: step 708 of Fig. 8 including estimate and store fault probabilities for resources according to counter values, as described in [0068,0087]).
	Both Zhu and de Kleer teach similar techniques for detecting events within a network based on performance data.  de Kleer further discloses a known technique for determining a probability of a future occurrence of a sustained event based on the occurrence of an intermittent event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the event detection technique of Zhu to include the probability determination technique of de Kleer in order to reduce the cost of the fault detection system by relying on a limited number of sensor readings (as de Kleer suggest in [0002]).
In regards to Claim 13, the combination of Zhu, Shashank, and de Kleer teaches the method of claim 8, further comprising: determining, based on the first performance data, a pattern associated with the first network node device (Zhu: transmission of heartbeat message and waiting a time interval to receive a response back, as described in [0042]),
wherein determining the occurrence of the intermittent event or the sustained event is based on the pattern (Zhu: evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]; de Keller: count values for each resource contributing to persistent or intermittent faults, as described in [0037]).
Both Zhu and de Kleer teach similar techniques for detecting events within a network based on performance data.  de Kleer further discloses a known technique for determining a probability of a future occurrence of a sustained event based on the occurrence of an intermittent event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the event detection technique of Zhu to include the probability determination technique of de Kleer in order to reduce the cost of the fault detection system by relying on a limited number of sensor readings (as de Kleer suggest in [0002]).
In regards to Claim 14, the combination of Zhu, Shashank, and de Kleer teaches the method of claim 8, further comprising allocating one or more resources to locations associated with the first network node device (Zhu: dynamically assigned network resources, as described in [0060]).

In regards to Claim 15, Zhu teaches a non-transitory computer readable medium including computer-executable instructions stored thereon, which when executed by one or more processors of a wireless access point (Processor 704 in conjunction with Memory 706, as shown in Fig. 7 and described in [0071,0072]), cause the one or more processors to perform operations of:
determining, by one or more processors, telemetry data associated with a group of network node devices, wherein the group of cable modem devices is associated with a cable network including one or more devices located downstream from a first network node device (network address information, as described in [0058]; with further reference to Communication Interface 718 including cable modems, as described in [0079] and Node Cluster 500 of Fig. 6 including communication between Host 520 and Host 530, as described in [0054]);
determining first streaming trap data indicative of the group of cable modem devices being disconnected from the cable network (trap-based detection mechanism process of Fig. 3 including determination of network failure events at Operation 320, as described in [0034-0037]; with further reference to trap notification, as described in [0049,0050]), wherein the first telemetry data and the first streaming trap data are received from a cable modem termination system that communicates with the group of cable modem devices via the first network node device (Node Cluster 100 of Fig. 1 including Network Device 110 and Nodes 120, 130, and 140, as described in [0025]);
generating first performance data associated with the first network node device (determine amount of traffic for the target node at Operation 460 of Fig. 4, as described in [0044]); and
determining, based on a comparison between the first performance data and an event criterion, an occurrence of an event associated with the first network node device (evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).
However, Zhu does not explicitly demonstrate:
determining, based on the first telemetry data and first streaming trap data indicating the group of cable modem devices is disconnected from the cable network, a full poll of the one or more devices included within the cable network downstream from the first network node device, the full poll comprising:
identifying a first network tap upstream from a first cable modem device of the group of cable modem devices;
determining second data associated with the first network tap;
identifying any remaining network taps in the cable network; and
determining, subsequent to identifying the remaining network taps, third data associated with the remaining network taps and any cable modem devices located downstream from the remaining network taps.
In a similar field of invention, Shashank teaches a method and system for fault isolation and recovery (Abstract).  Shashank further discloses:
determining, based on the first telemetry data and first streaming trap data indicating the group of cable modem devices is disconnected from the cable network, a full poll of the one or more devices included within the cable network downstream from the first network node device (process of Figs. 3 and 4, as introduced in [0032]), the full poll comprising:
identifying a first network tap upstream from a first cable modem device of the group of cable modem devices (create fault domain graph at 304, as described in [0034]);
determining second data associated with the first network tap (receive status of entity in fault domain graph at 424, as described in [0036]);
identifying any remaining network taps in the cable network (receive neighbor list for entity with down status at 308, as described in [0035]); and
determining, subsequent to identifying the remaining network taps, third data associated with the remaining network taps and any cable modem devices located downstream from the remaining network taps (request neighbor list of entities in fault domain graph whose status is down and does not already have neighbor list at 428, as described in [0037]).
	Both Zhu and Shashank teach similar techniques for detecting unresponsive network devices.  Shashank further discloses a known technique for performing a full poll of network devices associated with a unresponsive device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network detection technique of Zhu to include the full polling technique of Shashank in order to effectively determine the root cause of the network problem (as Shashank suggest in [0003,0004]).
	However, Zhu does not describe the technique in sufficient detail as to demonstrate the event being an intermittent event and determine, based on a machine learning model and the occurrence of the intermittent event, a value indicative of a probability of a future occurrence of a sustained event.
In a similar field of invention, de Kleer teaches a method and system for estimation of production resource failure probabilities (Abstract).  de Kleer further discloses the event being an intermittent event (detection of intermittent faults, as described in [0037]) and determine, based on a machine learning model and the occurrence of the intermittent event, a value indicative of a probability of a future occurrence of a sustained event (machine learning model demonstrated by Diagnosis Engine 40 maintaining a Belief Model 42 including Fault Probabilities 45, as described in [0036]; with further reference to the step 708 of Fig. 8 including estimate and store fault probabilities for resources according to counter values, as described in [0068,0087]).
	Both Zhu and de Kleer teach similar techniques for detecting events within a network based on performance data.  de Kleer further discloses a known technique for determining a probability of a future occurrence of a sustained event based on the occurrence of an intermittent event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the event detection technique of Zhu to include the probability determination technique of de Kleer in order to reduce the cost of the fault detection system by relying on a limited number of sensor readings (as de Kleer suggest in [0002]).
In regards to Claim 16, the combination of Zhu, Shashank, and de Kleer teaches the non-transitory computer readable medium of claim 15, further comprising:
determining, based on the telemetry data and the streaming trap data, a second network node device of the group of network node devices, wherein a third cable modem device of the group of cable modem devices is associated with the second network node device (Zhu: Node Cluster 100 comprising multiple Nodes 120, 130, 140 in an exemplary configuration that could including additional components, as described in [0024,0025]);
determining second performance data associated with the second network node device (Zhu: determine amount of traffic for the target node at Operation 460 of Fig. 4, as described in [0044]); and
determining, based on a comparison between the second performance data and the event criterion, an occurrence of an event associated with the second network node device (Zhu: evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).
In regards to Claim 17, the combination of Zhu, Shashank, and de Kleer teaches the non-transitory computer readable medium of claim 15, further comprising:
requesting, by the cable modem termination system of the system, telemetry data from a first tap device that is upstream to the first cable modem device and a third cable modem device of the group of cable modem devices (network address information, as described in [0058]; with further reference to Communication Interface 718 including cable modems, as described in [0079]);
determining that the first cable modem device is disconnected from the cable network (monitoring node receives the event notification from Network Device 110 for the failed physical link in Operation 330 of Fig. 3, as described in [0036]);
determining that a second tap device is located laterally to the first tap device (operations of clustering software running on each of the cluster nodes for maintaining a list of other nodes in the cluster, as described in [0032]);
requesting telemetry data from the second tap device that is upstream to the second cable modem device (network address information, as described in [0058]; with further reference to Communication Interface 718 including cable modems, as described in [0079]);
determining that the second cable modem device is disconnected from the cable network (monitoring node receives the event notification from Network Device 110 for the failed physical link in Operation 330 of Fig. 3, as described in [0036]); and
determining the group of cable modem devices including the first cable modem device and the second cable modem device (clustering software verifies that every node on the list is an active member of the cluster, as described in [0032]).
In regards to Claim 18, the combination of Zhu, Shashank, and de Kleer teaches the non-transitory computer readable medium of claim 15, further comprising:
determining that the value deviates from a probability threshold (determination of an amount of data received falling below a threshold, with particular reference to traffic statistics, as described in [0042,0044,0046]); and
wherein determining that the occurrence of the sustained event is based on that the value deviates from the probability threshold (evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).
In regards to Claim 19, the combination of Zhu, Shashank, and de Kleer teaches the non-transitory computer readable medium of claim 15, further comprising:
determining, based on the first performance data, a pattern associated with the first network node device (transmission of heartbeat message and waiting a time interval to receive a response back, as described in [0042]),
wherein determining the occurrence of the intermittent event or the sustained event is based on the pattern (evaluation of traffic flow with respect to a threshold and including a determination of an anomaly for the target node, as described in [0046]).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu, Shashank, and de Kleer in view of Bush et al. (US 2022/0109612 A1 “Bush”).
In regards to Claim 21, the combination of Zhu, Shashank, and de Kleer teaches the system of claim 1, but does not explicitly demonstrate wherein the intermittent event is an impairment, and wherein the intermittent event is based on a detection of a micro-reflection.
In a similar field of invention, Bush teaches a method and system for intelligent monitoring and testing for a cable network (Abstract).  Bush further discloses wherein the intermittent event is an impairment, and wherein the intermittent event is based on a detection of a micro-reflection (detection of upstream impairments like micro-reflections, as described in [0079]).
Both Zhu and Bush teach similar techniques for detecting failure events within a content distribution network.  Bush further discloses a known technique for detecting a micro-reflection impairment event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the failure event detection technique of Zhu to include the micro-reflection detection technique of Bush in order to approximate the location of the impairment (as Bush suggest in [0134]).

In regards to Claim 22, the combination of Zhu, Shashank, and de Kleer teach the system of claim 1, but do not explicitly demonstrate wherein the first telemetry data includes a device equalization coefficient.
In a similar field of invention, Bush teaches a method and system for intelligent monitoring and testing for a cable network (Abstract).  Bush further discloses wherein the first telemetry data includes a device equalization coefficient (Database 129 associates the CMs 104 connected to the Cable Network 100 with pre-equalization coefficients, as described in [0095,0098]).
Both Zhu and Bush teach similar techniques for detecting failure events within a content distribution network.  Bush further discloses a known technique for monitoring a device equalization coefficient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the failure event detection technique of Zhu to include the device equalization coefficient detection technique of Bush in order to provide a means for compensating for RF issues (as Bush suggest in [0079]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426                                                                                                                                                                                                        

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426